186 F.2d 716
Aquilla REDDITT et al., Petitioners,v.Thomas C. TRIMBLE, Judge of the United States District Courtfor the Eastern District of Arkansas, JonesboroDivision, at Jonesboro.
No. 14284.
United States Court of Appeals Eighth Circuit.
Jan. 15, 1951.

Thomas F. Turley, Jr., Memphis, Tenn., for petitioners.
PER CURIAM.


1
Petition for writ of mandamus dismissed on the ground that the petition fails to state facts sufficient to justify the issuance of a writ of mandamus, and for the reason that it appears upon the face of the petition that petitioners appear to have abandoned their remedies in the Courts of the State of Arkansas rather than to have exhausted the remedies there available to them.